DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of US Patent Application Publication No. 20050017677 to Burton et al.
In re claim 1, Mintz teaches a wirelessly charging hair clipper system, comprising: 
a clipper housing (104) having a proximal end and a distal end forming an interior volume (Fig. 4); 
said proximal end including a plurality of blades (via the clipper head (114))  that are driven by an electric motor (124) stored within said interior volume, wherein the clipper head is configured to cut hair (Para 0050); 
said distal end including a handle (Fig. 1) configured to be hand gripped by a user (Fig. 1); 
an inductive charging system (Para 0014).

In re claim 11, a wirelessly charging hair clipper, comprising: 

said proximal end including a clipper head (114) that is driven by an electric motor (124) stored within said interior volume, wherein the clipper head is configured to cut hair (Para 0050); said distal end including a handle (Fig. 1) configured to be hand gripped by a user (Fig. 1); 
an inductive charging system (Para 0014).

Regarding claims 1 and 11, Mintz teaches the clipper can be charged via inductive charging, but does not teach a receiving assembly and a transmitting assembly; a power source electrically coupled to said transmitting assembly; wherein said inductive charging system is configured to wirelessly charge by receiving power from said power source; wherein said interior volume is configured to support said receiving assembly therein; a charging platform configured to rest on a flat surface and support said transmitting assembly therein; wherein said charging platform comprises a rear surface, at least one side, and a continuous planar top surface forming a chamber having an interior volume configured to store said transmitting assembly; wherein said rear surface is placed against said flat surface; wherein said planar top surface is configured to allow said wirelessly charging hair clipper to be placed thereagainst.
Burton teaches in wireless charging device, an inductive charging system (Fig. 2) comprising a receiving assembly (264) and a transmitting assembly (210). A power source (230) electrically coupled to said transmitting assembly; wherein said wherein said inductive charging system is configured to wirelessly charge said power source by receiving power from said power source (230, Para 0020); wherein said interior volume (of the device as shown in Figure 1) is configured to support said receiving assembly (264) therein; a charging platform (see alternative embodiment to Figure 1, for details to the charging platform 110) configured to rest on a flat surface and support said transmitting assembly (210) therein; wherein said charging platform (refer to alternative embodiment to Figure 1, 110) comprises a rear surface (,refer to 
It would have been obvious to one before the effective filing date of the invention to provide Mintz with an inductive charging system as taught by Burton to maintain utilizing less power from the recharging the device, in combination with solar charging, to maintain a greener charging solution (Para 0012, Mintz).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of Burton et al., as applied to the above claims, and in further view of US Patent No. 3,648,370 to Cercone,
In re claims 2 and 12, modified Mintz teaches a clipper housing, but does not teach the proximal end further comprises at least one clipper guard that removably attaches to said proximal end to allow a user to cut a person’s hair to different lengths.
Cercone teaches a clipper having a clipper guard (22) that removably attaches to said proximal end to allow a user to be capable of cutting a person’s hair to different lengths. The guard of Cercone attaches to the base to prevent it from slipping off the device.
It would have been obvious to one before the effective filing date of the invention to provide the clipper housing of modified Mintz with guard as taught by Cercone to maintain clean shearing of individual hairs while also providing a guard that will maintain a proper position during cutting (Col. 1, lines 73-75 and Col. 3, lines 10-16, Cercone).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Burton et al., as applied to the above claims, and in further view of US Patent No. 7,211,968 to Flowerdew et al. and US Patent Application Publication No. 20130026983 to Yamamoto et al.
In re claim 4, modified Mintz teaches said transmitting assembly at least one transmitter coil (220, Burton) and a transmitter circuit (Fig. 2, Burton), wherein said power source (230, Burton) transmits an alternating current to said at least one transmitter coil (250, Burton) by said transmitter circuit (210). 
Regarding claim 4, modified Mintz teaches a transmitting assembly, but does not teach the transmitting assembly includes an activation switch.
Flowerdew teaches in the art of wireless charging a transmitting assembly (302) having a power source (306) and an activation switch (Col. 8, lines 17-25).
It would have been obvious to one before the effective filing date at the time of invention to provide the transmitting assembly of modified Mintz with an activation switch as taught by Flowerdew to provide an indicator to the user of the status of the transmitting assembly (Col. 8, lines 17-25).

Regarding claim 4, Mintz teaches a wirelessly charging hair clipper system, but does not teach a universal serial bus port in which the USB port is configured to be electrically coupled to said power source and activation switch.
Yamamoto teaches a transmitting assembly having two input terminals (117a, 117b) for connecting the assembly to a power source (Para 0037).
It would have been obvious to one before the effective filing date of the invention to providing the charging base of modified Mintz with a USB port, in addition, to the connecting plug, as taught by Yamamoto to provide various charging options to the user for convenient charging. In other words, the user has the option to choose between connecting the induction 

In re claim 5, modified Mintz teaches said transmitting assembly (220, Burton) further comprises a power cord (see alternative embodiment to Figure 1, 130, Burton) that communicates electrical power to the transmitting assembly through the activation switch.
In re claim 6, modified Mintz teaches said receiving assembly comprises a rechargeable battery (264, Burton), at least one receiver coil (252, Burton), and a receiver circuit (250, Burton); wherein said alternating current flowing within said at least one transmitter coil induces a magnetic field that extends to said at least one receiver coil; said magnetic field generates a current within said at least one receiver coil whereby energy is transmitted between said at least one transmitter coil to said at least one receiver coil; said current flowing within said at least one receiver coil is converted into a direct current by said receiver circuit, which is then used to charge said rechargeable battery of said receiving assembly (Paras 0020, 0024, 0025).
In re claim 7, modified Mintz teaches wherein said activation switch includes an activation button (Col. 8, lines 17-25).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Burton et al., and Yamamoto et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20040189246 to Bulai et al.
In re claims 9 and 10, modified Mintz teaches a charging platform, but does not teach the charging platform includes a first indication to the user that said transmitting assembly is ready to transmit energy and wherein said housing includes a second indication that said receiving assembly is acceptably receiving said energy from said transmitting assembly and is appropriately recharging said rechargeable battery.

Bulai teaches an electronic device charged via an inductive charging system. The charging platform (30) includes a first indication to the user that said transmitting assembly is ready to transmit energy and said device (40) includes a second indication that said receiving assembly is acceptably receiving said energy from said transmitting assembly and is appropriately recharging said rechargeable battery (Para 0013). 
It would have been obvious to one before the effective filing date of the invention to provide the device of modified Mintz with a first and second indicator as taught by Burton or Bulai to provide the user with a visual notification to quickly notify the user as to whether the device is charging or experiencing a potential charging problem. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724